Citation Nr: 1013848	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral inner ear 
condition with vertigo.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, son, and R.K.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  He also had numerous periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Army National Guard (ARNGUS) of Texas from March 1947 
to August 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In March 2009, the Veteran, his spouse, son, and R.K. 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

In June 2009, the Board reopened the claim of entitlement to 
service connection for bilateral inner ear condition with 
vertigo and remanded these matters to the RO via the Appeals 
Management Center (AMC) for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately the Board finds that further development on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

The Veteran seeks entitlement to service connection for a 
bilateral inner ear condition with vertigo and for bilateral 
hearing loss.  He reported that he ruptured his ear drums on 
ACDUTRA with the Texas Army National Guard in 1966 and 
contends that his current bilateral inner ear condition with 
vertigo and bilateral hearing loss are related to this 
incident.

The Board notes that the term "active military service" 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a) (2009).

In his January 1983 claim, the Veteran reported that he was 
treated for an ear condition in approximately 1966 at the 
Dispensary of the 49th Armored Division at Fort Hood, Texas 
and indicated that he was a part of the Hq. Co. 3d Bn. of the 
49th Armd. Div. at that time.  In his October 2004 claim and 
an additional November 2004 statement, the Veteran reported 
that he was on a 50-caliber machine gun range in June 1966 
working as an ammo sergeant until doctors grounded him.  
While he was picking up ammo, his claimed inner ear problem 
hit him.  He indicated that he could not stand up or walk and 
later fell on his face.  It was noted that he went to VA in 
1988 (or also claimed in 1996) and an X-ray revealed two 
perforated eardrums. 

In his May 2006 substantive appeal, the Veteran reported that 
his hearing loss and vertigo began in 1966 after his eardrums 
were perforated at a gun range.  In an additional November 
2006 statement and during his March 2009 hearing, the Veteran 
detailed that he was hit with an imbalance problem while 
driving an ammunition truck and passed out shortly after his 
eardrums were perforated.  He testified that he was taken to 
a civilian hospital in 1966 for treatment for two weeks and 
then dropped off at his home.  He asserted that he has had 
problems with vertigo and hearing loss since that time.  

Service treatment records from the Veteran's period of active 
duty from October 1961 or August 1962 do not reflect any 
complaints, findings, or diagnosis of an inner ear condition 
or bilateral hearing loss.  A March 1966 Report of Medical 
History revealed a notation of inner ear trouble in the past.  
During the March 1966 ARNG retention examination, hearing in 
each ear was 15/15 for whispered voice.

ARNGUS personnel records detailed that the Veteran had a 
period of active duty or ACDUTRA from July 17, 1966, to July 
31, 1966.  Most of the Veteran's DD Form 214 indicated that 
his military occupational specialty (MOS) was Truck Vehicle 
Mechanic.  His MOS was listed as Light Weapons Infantryman in 
the report of separation for the period of reserve service in 
the Army National Guard of Texas from August 1962 to August 
1969 with 3d Bn 144th Inf.  His civilian occupation was noted 
to be printer helper. 

Evidence of record does not reflect that the AMC/RO attempted 
to obtain clinical records from the Veteran's claimed 1966 
in-service treatment at the Foot Hood Dispensary, or service 
treatment records from his period of reserve service in 
ARNGUS of Texas from August 1962 to August 1969 with the unit 
listed on his report of separation - 3d Bn 144th Inf. of 
Terrell, Texas or the unit identified by the Veteran above - 
Hq. Co. 3d Bn. of the 49th Armd. Div.  

In an August 2008 lay statement, it was reported that the 
Veteran was taken to Alexander Hospital in Terrell, Texas, 
for treatment of his claimed ear disorders with A. C., M.D.  
A review of the claims file also showed brain MRI printouts 
from February 2007 from Parkland Hospital.  However, records 
dated from October 2006 to February 2007 from that facility 
did not include an actual report of the February 2007 brain 
MRI findings.  The AMC/RO should obtain and associate with 
the claims file all outstanding private treatment records 
identified by the Veteran.

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in Las 
Vegas, Nevada, and the North Texas VA Health Care System; 
however, as the claims file only includes treatment records 
from those providers dated up to October 2005 and March 1998, 
respectively.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file any outstanding VA records. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
inner ear/vertigo and hearing loss 
disorders for the period from August 1969 
to the present.  Of particular interest 
are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's claimed inner 
ear/vertigo and hearing loss disorders 
from the Las Vegas VAMC, for the period 
from October 2005 to the present, or from 
the North Texas VA Health Care System, for 
the period from March 1998 to the present.  
Also of particular interest are any 
private treatment records regarding the 
claimed ear disorders from Parkland 
Hospital (from October 2006 to the present 
- to include the February 2007 brain MRI 
findings) and from Alexander Hospital 
(from January 1966 to December 1966), as 
discussed above.  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should contact NPRC or any 
other appropriate agency or facility, to 
include the Dispensary at Fort Hood, Texas 
to obtain any additional service treatment 
or in-service clinical records associated 
with the Veteran's period of active duty 
or ACDUTRA during July 1966.  Of 
particular interest are the complete 
hospitalization records, including, but 
not limited to:  laboratory studies, 
progress notes, nursing notes, physician's 
notes, and consultation reports stemming 
from any hospitalization for treatment of 
the claimed inner ear/vertigo and hearing 
loss disorders at the Dispensary at Fort 
Hood, Texas in July 1966 for both 
identified units, including Hq. Co. 3d Bn. 
of the 49th Armd. Div. and 3d Bn 144th Inf.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Appropriate action should be taken to 
obtain any additional service treatment 
records associated with the Veteran's 
period of reserve service in the Army 
National Guard of Texas from August 1962 
to August 1969 with his assigned unit, 3d 
Battalion 144th Inf.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

